Citation Nr: 1601254	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  97-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.Entitlement to an increased rating for pseudofolliculitis barbae, currently evaluated as 10 percent disabling prior to December 16, 2009, and as 50 percent disabling from December 16, 2009. 
 
2. Entitlement to a compensable evaluation for costochondritis. 
 
3. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney



ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from November 1985 to November 1989.  He also served from November 1989 to June 1992, but his discharge for this time period was determined by an unappealed December 1993 administrative decision to have been under other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals (Board) in a manner requiring some explanation.  In a July 1996 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York denied entitlement to an increased rating for patellofemoral syndrome and patellar tendonitis of the right knee, and denied entitlement to a compensable rating for costochondritis.  The Veteran appealed the rating action to the Board as to both issues.  In a July 1998 rating decision, the RO granted service connection for hemorrhoids, assigning an initial 10 percent evaluation therefor.  The rating action also denied service connection for right shoulder disability.  The Veteran perfected his appeal of the initial rating assigned in the July 1998 rating action, as well as the denial of service connection. 

In a March 2003 decision, the Board in pertinent part denied service connection for a right shoulder disability, and denied higher ratings for the right knee, costochondritis and hemorrhoid disorders.  The Veteran appealed the March 2003 Board decision to the United States Court of Appeals for Veterans Claims (Court), and in a January 2005 Order the Court granted a Joint Motion for Partial Remand filed by the parties, and vacated the Board's decision as to the rating issues; the Court dismissed the appeal concerning service connection for a right shoulder disability. 

In a June 2005 decision, the Board remanded the matters vacated by the Court. In a November 2006 decision, the Board denied higher ratings for the knee and costochondritis matters, and remanded the hemorrhoids issue.  The Veteran appealed the November 2006 Board decision to the Court, and in a July 2008 Order the Court granted a Joint Motion to Remand, and vacated the Board's decision as to the rating issues.  (The Court also vacated the Board's denial of service connection for psychiatric disability, but that matter is no longer before the Board, as the RO thereafter granted service connection for psychiatric disability.)  The Board thereafter remanded the issues to the RO in two separate actions in September 2009. 

While the case was at the Court, the RO in August 2006 denied entitlement to a TDIU; the Veteran perfected his appeal of that matter.  

The Board notes that in May 2010, the RO assigned the Veteran a separate 10 percent evaluation for arthritis of the right knee.  In a September 2010 statement, the Veteran indicated that he did not wish to pursue appellate review of that matter. 

At the time of the Board's September 2009 remands, the Veteran's attorney had limited his representation to just the right knee, costochondritis, and hemorrhoids issues.  In March 2010 he signed a representation agreement with the Veteran that encompassed all matters pending before VA, and in April 2010 the Veteran completed a VA Form 21-22a in favor of the attorney, without any limitations on representation.

In a July 2011 Board decision, the issues of increased evaluations for hemorrhoids and the Veteran's knee were decided, the Veteran was found competent, and entitlement to service connection for a right shoulder disability was granted.  The issues of increased evaluations for pseudofolliculitis barbae, and costochondritis and entitlement to TDIU were remanded for further development.  Further, in an April 2014 rating decision, the Veteran was granted an increased rating for his pseudofolliculitis barbae, to 50 percent from December 16, 2009.  While a statement of the case was issued as to the percentage granted for the Veteran's right shoulder disability, no appeal was perfected as to that issue.  Therefore the three remaining issues in appellate status are as listed above.
FINDINGS OF FACT

1. For the period prior to December 16, 2009, the Veteran's pseudofolliculitis barbae resulted in scars and painful papules, with no visible of palpable tissue loss, no more than 10 percent of the entire area affected, and no indication of use of immunosuppressive drugs, or three to four unstable or painful scars.

2. For the period from December 16, 2009, the Veteran's pseudofolliculitis barbae resulted in painful pustules and scarring, with less than 6 characteristics of disfigurement, no gross distortion or asymmetry of three or more features or paired sets of features, no more than 20 percent of the area affected, and no evidence of constant or near constant systemic therapy of immunosuppressive drugs.

3. The Veteran's service-connected costochondritis is manifested by complaints of chest pain, without removal or resection of any ribs, without dislocation, nonunion or malunion of the clavicle, with no evidence of limitation of arm motion related to this disability, and without more than slight muscle disability.

4. The Veteran's nonpsychiatric service-connected disabilities preclude him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for pseudofolliculitis barbae, prior to December 16, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.14, 4.25, 4.124a, 4.149, Diagnostic Codes 7800, 7801, 7804, 7805 (2015).

2. The criteria for an evaluation in excess of 50 percent for pseudofolliculitis barbae, from December 16, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.14, 4.25, 4.124a, 4.149, Diagnostic Codes 7800, 7801, 7804, 7805 (2015).

3. The criteria for a disability evaluation in excess of zero percent for costochondritis are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Codes 5003, 5019, 5297, 5321 (2015).

4. A total rating based on individual unemployability due to the Veteran's nonpsychiatric service-connected disabilities is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Both the Veteran's physical, and virtual, file have been reviewed in adjudication of this claim.

Stegall Considerations

As noted above, the Board previously remanded this issue in July 2011 for further development, specifically for a VA examination for all claims on appeal.  The Veteran was provided with those VA examinations in April 2013, and his claims were readjudicated in an April 2014 SSOC. Notably, the April 2013 examination includes unretouched color photographs as requested in the prior Remand.
Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  

Nevertheless, the Board finds that VCAA letters dated January 2005, July 2006, March 2006, and August 2006, and August 2014 , as well as the multiple prior remands, most recently in July 2011, satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (finding that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization (VSO) or an attorney and has submitted argument in support of his claims.  These arguments have referenced the applicable laws and regulations.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a further remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  In this case, the Board notes that the Veteran was provided with multiple VA examinations during the course of this appeal, most recently in April 2013.  The VA examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's claim.   

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was last examined in April 2013.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased rating claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as here, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2015).
In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Jandreau v. Nicholson, supra (concerning a dislocated shoulder).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  
	
Rating for pseudofolliculitis barbae

As to the Veteran's pseudofolliculitis barbae claim, as noted above, the Veteran is in receipt of a 10 percent rating prior to December 16, 2009, and a 50 percent rating from that time.  The code under which the Veteran was rated was changed on December 16, 2009, from Diagnostic Code 7813-7806, to Diagnostic Code 7800.

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7800 provided ratings for disfigurement of the head, face, or neck. Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 , are: 

(1)  Scar is 5 or more inches (13 or more cm.) in length;
(2)  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part;
(3)  Surface contour of scar is elevated or depressed on palpation;
(4)  Scar is adherent to underlying tissue;
(5)  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.);
(6)  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.);
(7)  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and
(8)  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provided that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate. Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria. 38 C.F.R. § 4.118. 

Diagnostic Code 7803 provided a 10 percent rating for superficial unstable scars. Note (1) to Diagnostic Code 7803 provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118. 

Diagnostic Code 7804 provided a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provided that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provided that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118. Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68  (amputation rule). 38 C.F.R. § 4.118.

Diagnostic Code 7805 provided that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118. 

Diagnostic Code 7806 provided ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 

Diagnostic Code 7806 provided that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling. Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling. Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris). 

Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 38 C.F.R. § 4.118 .

On October 23, 2008, during the course of the present appeal, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 were revised. These revisions are applicable only to claims filed on or after October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A Veteran previously evaluated under the previous criteria may request review under the revised criteria. Id.  The effective date of any award under the new criteria cannot be earlier than October 23, 2008, the date on which the revised criteria went into effect. Id.  The RO reviewed the Veteran's claim under both the old and new criteria and the Veteran has implicitly asked for review under the new criteria.  Therefore, the Board will review the claim under the old and new criteria since it cannot prejudice the Veteran to do so.

Under the criteria effective as of October 23, 2008, in addition to the former criteria under Diagnostic Code 7800 listed above, Notes (4) and (5) were added. Disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are evaluated under the appropriate diagnostic code(s) and combined under section 4.25 with the evaluation assigned under this diagnostic code.  38 C.F.R. § 4.118, DC 7800, Note (4) (2015).  Furthermore, the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and need not be caused by a single scar in order to assign a particular evaluation.  38 C.F.R. § 4.118, DC 7800, Note (5) (2015).

Under the criteria of revised DC 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.). A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  38 C.F.R. § 4.118 (2015).

Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

Under the criteria of revised Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this Diagnostic Code, when applicable.  38 C.F.R. § 4.118 .

Under the criteria of revised DC 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Thus, in order to warrant an increased rating in excess of 10 percent prior to December 16, 2009, the Veteran would have to be found to have, visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or with two or three characteristics of disfigurement, dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, three or four scars that are unstable or painful, or other disabling effects of a scar that would warrant a rating in excess of 10 percent.

Reviewing the evidence of record for this period, a September 1997 medical record reflects a diagnosis of dermatitis.  VA treatment records dated in January 1999, February 1999, and January 2002 reflect diagnoses of chronic dermatitis. 

A May 2008 outpatient treatment record showed acute folliculitis of the facial beard area, as well as itchy skin of the upper chest.  The Veteran's medication was renewed.

A June 2008 VA skin examination showed follicular centric, flesh colored and hyperpigmented papules 3 to 4 mm in diameter scattered over the lateral neck, beard area, the face, particularly the left side, at the jaw lines, and the flanks, anterior aspect of the chest and upper abdomen.  They were tender to the touch and itchy.  Some of them were healing and scabbed.  A prior February 1999 skin biopsy showed chronic dermatitis.  Lesions were noted to occupy 10 percent of the total surface area of the skin, and 2 percent of the exposed areas of the skin.  The Veteran was taking topical cream and medications to treat this.

A December 2008 dermatology note found a few flesh colored nodules and pink papules in the beard area with ice pick scarring, as well as lichenified scaly plaque to the mild abdominal area, and a hypertrophic scar of the mid line abdomen.  Acne versus pseudofolliculitis was diagnosed.  Medication was prescribed.

A March 2009 dermatology consult noted a few flesh colored nodules and pink papules in the beard area with ice pick scarring, as well as a hyperpigmented patch on the abdomen, with no scale or lichenification.

An August 31, 2009 report of VA outpatient treatment showed scant small flesh colored papules on his beck, with one larger pustule on the right neck.  The abdomen showed a hyperpigmented patch with a central hyperpigmented hypertrophic scar.   The Veteran was prescribed antibiotics and topical cream.

During a November 2009 examination, the Veteran's skin appeared normal in color and warm to touch, nails were clean and capillary refill was normal.

Thus, the evidence for this period does not show any evidence of visible or palpable tissue loss.  The area affected was never shown to be more than 10 percent, and while the Veteran was prescribed medication and antibiotics, there is no indication that immunosuppressive drugs such as steroids were used during this time.  Moreover, the Veteran did not have three or four unstable or painful scars at this time.  As such, the criteria for an evaluation in excess of 10 percent for this period have not been met under either the old or new rating criteria.

To warrant a rating in excess of 50 percent from December 16, 2009,  the Veteran would have to be found to have visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, or some other disability related to his scars that warranted a rating in excess of 50 percent.

During a December 16, 2009 VA examination, the Veteran reported the development of razor bumps during basic training, as intermittent painful bumps and pustules on the neck and face along the beard distribution.  He was treated with antibiotic creams.  Current symptoms included constant painful bumps and pustules mainly along the beard distribution and along the anterior neckline.  The Veteran was noted to have active disease at the time of the examination and the symptoms were progressive.  His local skin symptoms were painful modules and papules with intermittent pustular flare.  He had no systemic symptoms.  There were no restrictions on activity of daily living or recreational activities.  On physical examination, the bilateral malar regions demonstrated ice pick scarring with raised painful nodules on the bilateral mandibular lines.  No active pustules were identified.  On the anterior neck there were hyperpigmented papules and patches from pervious folliculitis disease.  No active pustules were identified on examination of the anterior neck.  Chest and back showed hyperpigmented patches with no active papules or evidence of active folliculitis.  Totally body surface area affected was 10 percent, with exposed body surface area 10 percent.  The examiner diagnosed folliculitis of the face and neck.

An October 2010 report of VA outpatient treatment showed the Veteran's right neck area with multiple coalescing firm, flesh colored papules and several pustules.  The left neck had a cystic lesion with several nearby ice pick scars.   His abdomen showed a large hyperpigmented patch with a central hyperpigmented hypertrophic scar.  The Veteran was prescribed topical cream, and as well received several injections of Kenalog.

A December 2010 report of VA outpatient treatment showed the Veteran's right neck and right cheek with several coalescing cystic lesions, and the left neck near the jaw line with primarily ice pick scarring. The Veteran was prescribed antibiotic medication and topical cream and received several injections.

A July 2011 report of VA outpatient dermatology treatment noted that the Veteran had multiple tender cystic nodules on the right jawline with several areas of scarring, and on the left jawline, a flesh colored nodule, likely consistent with a hypertrophic scar.  The Veteran was prescribed antibiotics at that time, and also topical cream, and was given several injections of Kenalog.

The Veteran received a VA examination for his skin in April 2013.  At that time, the Veteran reported his history of pseudofolliculitis barbae, which had resulted in significant scarring of his face.  Several medications had been used in treatment of this disorder, including systemic antibiotics as well as numerous topical creams.  The total body area affected was noted to be less than 5 percent; the exposed area affected was noted to be between 5 and 20 percent.  Examination showed numerous papules that were tender to palpation, predominantly on the right cheek and under the chin.  This condition was noted to limit the Veteran's ability to shave.  The Veteran was noted to not currently  require systemic therapy of steroids or other immunosuppressive drugs.  The examiner indicated that the Veteran's current facial scars were related to his service connected pseudofolliculitis barbae.

Three major scar "patches" were noted, each containing too numerous to count ice pick like scars.  The first is under the right side of the chin, and measures 8.0 cm in length, 5.0 cm in width (6.2in² (40.0 cm²) overall.)  The scar was hyperpigmented. The evidence shows the scar was elevated on palpation. The texture of the scar was normal.  The scar's underlying soft tissue was intact.  The scar's skin was soft and flexible.  The scar was not adherent to underlying tissue. The scar was painful. The scar was stable.

The second scar patch , under the left side of the chin, measures 8.0 cm in length, 4.0 cm in width (5.0in² (32.0 cm²) overall.)  The scar is hyperpigmented.  The evidence shows the scar is elevated on palpation.  The texture of the scar was normal.  The scar's underlying soft tissue is intact.  The scar's skin was soft and flexible.  The scar was not adherent to underlying tissue.  The scar was painful.  The scar was stable.

A third scar patch, located under the chin, measures 5.0 cm in length, 4.0 cm in width (3.1in² (20.0 cm²) overall.)  The scar was hyperpigmented.  The evidence shows the scar is elevated on palpation.  The texture of the scar was normal.  The scar's underlying soft tissue was intact.  The scar's skin was soft and flexible.  The scar was not adherent to underlying tissue.  The scar was painful.  The scar was stable.

There was also noted surface contour elevated and depressed on palpation of all scars, as well as hyperpigmentation.  The examiner noted that all this scarring was related to the rash/pseudofolliculitis barbae condition that the Veteran first developed in service.

The characteristics of disfigurement in this examination include the scar being at least one quarter inch wide, and a total of 5 or more inches in length, hyperpigmentation,  and elevation, but there was no evidence of adherence, soft tissue missing, or indurated or inflexible skin.  The examiner stated that the skin texture of the scars was normal.  This evidence does not show, therefore, that 6 or more characteristics of disfigurement have been met, such that a higher rating would be warranted.

Again, reviewing the criteria for this period, there is no evidence of gross distortion or asymmetry of three or more features or paired sets of features.  The Veteran has not been found to have 6 or more characteristics of disfigurement, and the total area affected has at most, been found to be 20 percent.  There is no evidence of constant or near constant systemic therapy of immunosuppressive drugs.  As such, the Board finds that the criteria for an evaluation in excess of 50 percent for this period have not been met under either the old or new rating criteria.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied for all periods on appeal.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Evaluation for costochondritis.

The Veteran contends that his costochondritis is more painful than the symptomatology contemplated by a noncompensable evaluation.

The Veteran's costochondritis is currently evaluated as noncompensably disabling under Diagnostic Code 5297.  Costochondritis is not listed in the rating schedule. Where a particular disability for which the Veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2014); Lendenmann v. Principi, 3 Vet. App. 345, 349-50   (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Costochondritis is an "inflammation and associated tenderness of the cartilage (i.e., the costochondral joints) that attaches the front of the ribs to the breastbone." Gale Encyclopedia of Medicine (4th ed. 2012). In this case, costochondritis may be rated as a musculoskeletal disability under 38 C.F.R. § 4.71a, or alternatively as a muscle disability under 38 C.F.R. § 4.73.

Under the code the Veteran is currently rated under, which addresses removal of ribs, removal of one rib or resection of two or more ribs without regeneration warrants a 10 percent disability rating.  A 20 percent rating requires removal of two ribs.  Removal of three or four ribs warrants a 30 percent rating.  A 40 percent rating is assigned for removal of five or six ribs.  Removal of more than six ribs warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5297 (2015). 

The rating for rib resection or removal is not to be applied with ratings for purulent pleurisy, lobectomy, pneumonectomy or injuries of pleural cavity.  38 C.F.R. § 4.71a, Diagnostic Code 5297, Note 1.  However, rib resection will be considered as rib removal in thoracoplasty performed for collapse therapy or to accomplish obliteration of space and will be combined with the rating for lung collapse, or with the rating for lobectomy, pneumonectomy or the graduated ratings for pulmonary tuberculosis.  38 C.F.R. § 4.71a, Diagnostic Code 5297, Note 2.

As to other possible records under which the Veteran could be rated, the Veteran could also be rated by analogy as an injury to Muscle Group XXI, the muscles of respiration of the thoracic muscle group.  Under that code, a slight injury warrants a noncompensable evaluation.  A moderate injury warrants a 10 percent rating.  A moderately severe or severe injury warrants a 20 percent rating. 38 C.F.R. § 4.73, Diagnostic Code 5321.

Muscle group damage is categorized as mild, moderate, moderately severe, and/or severe, and evaluated accordingly. 38 C.F.R. § 4.56. Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy.  The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold. Skin scars are incidental and negligible but allow for envisaging the whole track of the missile, including any bony or nerve involvement.  It is the deep intra-and inter-muscular scarring that is disabling.  Through-and-through or other wounds of the deep structure almost invariably cause scarring so that muscles pull against other muscles causing incoordination and loss of strength.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.54 (2014).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45. See DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's service connected costochondritis could also be rated under DC 5019 for bursitis.  That code provides that bursitis should be rated on limitation of motion of the affected parts as degenerative arthritis under DC 5003. 

DC 5003, in turn, evaluates disabilities based on the degree of limitation of motion under the appropriate Diagnostic Codes. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. A 20 percent evaluation may be warranted with x-ray involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes. Id.

Disabilities of the shoulder and arm are rated under DCs 5200 through 5203.  DC 5200 rates ankylosis of the scapulohumeral joint.  See 38 C.F.R. § 4.71a, DCs 5201-5203 (2015). 

Limitation of motion of the major arm at shoulder level warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent rating.  Id.  When motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major arm. Id. 

Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) is from zero to 180 degrees; abduction is from zero to 180 degrees; and internal and external rotation is to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2015).

Thus, in order to warrant a compensable evaluation for costochondritis, the Veteran would have to be found to have disability analogous to removal or resection of two or more ribs, or a moderate injury to Muscle Group XXI, or limitation of extremity motion, due to this disability.  

Reviewing the evidence of record, service medical records indicate that in January 1989, the Veteran complained of chest pain but physical examination was normal.  A muscle strain was diagnosed.  In October 1989, the Veteran was seen for a complaint of left anterior chest pain for the past four or five months.  The pain was said to be intermittent and non-radiating.  There was point tenderness at the costochondral junction of the third, fourth and fifth ribs on the left side.  There was no reference to trauma.  The diagnosis was costochondritis.  The Veteran was advised to change his sleeping position.  An October 1990 chest X-ray examination was normal. 

During his July 1996 VA examination, the Veteran reported that his chest pain was constant and it became worse when he moved his neck or right shoulder.  He took Motrin for the chest pain.  Examination revealed subjective point tenderness about the right superior aspect of the sternum.  The examiner noted that this was purely subjective.  The diagnosis was costochondritis of the right parasternal area.  X-ray studies of the sternum and the right rib cage were normal. 

An April 1998 evaluation report by a chiropractor reveals that the Veteran complained of central rib pain with the radiation of the pain to the right shoulder and right arm.  Examination revealed tenderness to palpation of the anterior chest. 

A June 1998 VA physical therapy treatment record indicates that palpation disclosed some tenderness to the right sternoclavicular joint area as well as some tenderness to the right middle and lower lateral rib cage. 

A January 2001 VA treatment record indicates that the Veteran had pain in the lower rib cage.  Examination revealed tenderness on the costochondral area at the 3rd and 4th ribs.  The impression was multiple somatic complaints with minimal objective findings. 

A July 2001 VA treatment record indicates that the Veteran reported chronic pain in the right side of his chest and lower rib cage, and mild costochondritis.  Examination confirmed tenderness in the right lower rib cage area.  The assessment was mild costochondritis. 

A January 2002 VA examination report indicates that the Veteran reported having a prolonged history of costochondritis with pain over the right ribs.  Examination revealed significant tenderness over the right inferior ribs.  The assessment was costochondritis on the right. 

VA treatment records dated from April 2002 to August 2002 indicate that the Veteran had complaints of right sided chest pain.  Examination revealed tenderness of the right lower ribs.  An April 2002 VA treatment record indicates that the Veteran had discomfort in the right rib region from 8 to 12 region.  There were no sensory deficits.  The assessment was residual right rib musculoskeletal dysfunction. 

A VA treatment record, dated in October 2002, reflects complaints of right-sided anterior thoracic chest pain for a couple of days, although the Veteran indicated that it had been a chronic condition.  Examination revealed no significant chest wall tenderness over the area claimed to be painful.  The examiner believed that the pain was musculoskeletal in origin. 

In a letter dated in February 2004, a private chiropractor, J. W., D.C., ascribed the Veteran's right chest pain to an abnormality of the right sternoclavicular joint, seen on November 1993 VA X-rays.  The chiropractor reported that he had the X-rays done again and reviewed by a physician/radiologist, whose impression was that an asymmetry might be related to some separation.  The chiropractor felt that the two chest X-rays disclosed a clear and chronic right sternoclavicular joint lesion and that was what was causing the Veteran's complaint of pain.

In May 2005, the Veteran was seen by a private physician, D. D., M.D., who considered his complaints of right side rib pain and found tenderness.  The diagnosis was a history of costochondritis.  The doctor did not report any findings which would approximate any applicable criteria for a compensable rating. 

A VA clinical note dated in February 2006 shows the Veteran complained of experiencing pain on his right side when laying on that side, "crushing on the right rib."  He rated the pain at 8/10, medicated, and reported that it was nearly constant. He described the pain as dull.  The pain reportedly radiated into the right shoulder and upper extremity, as well as the lower extremity to the toes.  The pain woke him up at night.  Examination disclosed some tenderness in the right upper abdominal quadrant.  Otherwise, there were no objective findings relating to the chest.

The Veteran received a VA examination in November 2009.  X-rays from that time showed no fracture or other abnormality of the ribs.  At that time, the Veteran was reported costochondritis, having anterior chest wall pain, stiffness, and dysfunction that were severe in nature, always present, worse with any movement, and worse in the morning.  He reported using braces or splints for anterior chest wall symptoms.  He reported seeking medical care for anterior chest pain approximately 3-4 times in the last 6 months.  On examination the anterior chest wall was palpated, revealing significant tenderness over the costochondral junction of the anterior chest wall at costochondral junction 2.3.4.and 5 on the left and right side.  In addition, there was tenderness at the sternoclavicular joint on the right.  There were no constitutional signs of bone disease.  X-rays showed the right sternoclavicular joint had improved with reduction of the previous described dislocation.  Assessment was costochondritis and lateral displacement of the right clavicle in relation to the sternum.

The Veteran received a further VA examination for his costochondritis in April 2013.  The examiner noted that he was very selective in his history and physical examination, in attempting to distinguish the Veteran's two conditions, of right shoulder and costochondritis.  The Veteran was noted to have costochondritis on both sides.  The Veteran reported having anterior chest wall pain, stiffness, and dysfunction that was ongoing.  The examiner noted that he was very careful to separate out the symptoms of the Veteran's costochondritis from his service connected right shoulder symptomatology.  The examiner noted that the Veteran was able to take a deep breath without difficulty, manifesting normal power of the intercostal muscles.  There was no evidence of muscle atrophy.  Examination showed that the chest wall had a darker skin color over the upper anterior chest and over the right side of the chest, but there was no deformity, swelling, or atrophy.  Palpation of the intercostal muscles between the ribs to 3,4,5 bilaterally and at the junction at which they meet the sternum was significantly tender to palpation.  The Veteran reported a constant dull, sharp constant anterior chest wall pain.  The Veteran reported significant physical limitations because of his chest wall condition.  Certain movements will cause increased anterior chest wall pain, such as bending, lifting, twisting, and stretching.  

Considering all evidence of record, the Board does not find that the criteria for a higher evaluation have been met.  Reviewing the relevant criteria, the Board does not find a rating under removal or resection of the ribs to be appropriate, as there is no evidence of any specific rib condition.  Much of the Veteran's symptomatology that he attributes to his costochondritis was clearly indicated by the most recent VA examiner to be related to the Veteran's service connected shoulder disability, and not his costochondritis, which has generally been found to be productive of only subjective, and mild, symptomatology.  The limitation of motion the Veteran has is attributed by the most recent examiner to his service connected shoulder disability, not costochondritis.  The Board simply does not find the Veteran's symptomatology, as stated above, to be more than mild, such that a noncompensable rating would be warranted for a mild injury to Muscle Group XXI, which is the evaluation the Veteran is currently in receipt of.  As there is no limitation of motion due to this disability, the Board does not find a rating as analogous to bursitis to be appropriate.

Thus the Board finds that the preponderance of the evidence of record indicates that the criteria for a higher evaluation for the Veteran's service connected costochondritis have not been met.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Second, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for pseudofolliculitis barbae or costochondritis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology. The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1), is not warranted.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015). The Veteran's ratings for his service-connected disabilities have met the threshold criteria for consideration of a TDIU for the entire appeal period.  38 C.F.R. §§ 4.16(a).

The Veteran perfected an appeal on the matter of entitlement to a TDIU.  During the pendency of that appeal, service connection for psychiatric disability was granted.  The RO assigned the disorder a 100 percent evaluation effective October 1997.  The RO then advised the Veteran that his appeal of the TDIU matter was moot, as his application for that benefit was filed in 2005, many years after the effective date of the assigned schedular 100 percent evaluation.

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that a TDIU does not in fact become moot in all circumstances.  The Court relied on language found in the laws pertaining to special monthly compensation to determine that a Veteran could still derive a benefit from the assignment of a TDIU, if that TDIU could be awarded without consideration of the disability for which the Veteran was receiving a total evaluation.

As applied to the circumstances of this case, the record shows that service connection is in effect for a number of disorders, all of which are rated less than totally disabling except for the psychiatric disability.  Although the Veteran is not seeking entitlement to special monthly compensation at the housebound rate, he still is permitted to demonstrate that he is entitled to a TDIU based on the impact of his service-connected disorders other than the psychiatric disability.


Without consideration of his major depressive disorder, the Veteran service connected disabilities include 50 percent rating for facial scars, 30 percent rating for his right shoulder disability, 20 percent for hemorrhoids, 10 percent for a right knee disability with a separate 10 percent evaluation for instability, 10 percent for a cervical strain disability, and 0 percent for costochondritis.  Thus, without consideration of his depression, the Veteran's combined service connected disability rating is 80 percent.  This combined rating satisfies the threshold requirement for consideration of a schedular TDIU under 38 C.F.R. § 4.16(a).  

Accordingly, the Board must determine whether the Veteran is unemployable as a result of his facial scars, right shoulder disability, hemorrhoid disability, right knee disabilies, cervical spine disability and costochondritis.  

Records from the Social Security Administration show that the Veteran has been in receipt of disability benefits since August 1998 for disability of the muscles, ligament, and fascia, and an affective or mood disorder.  

In a June 2010 letter, a private physician indicated that, in her opinion, the Veteran was completely and permanently disabled.  However, this opinion is not probative as it appears to relate the Veteran's functioning to his service connected psychiatric disorder and does not address the functional impact of his remaining service-connected disabilities.  

While the Veteran's depressive disorder has a clear effect on his ability to obtain or maintain gainful employment, the evidence also shows that his remaining service connected disabilities also affect his ability to obtain or maintain gainful employment.  The most recent VA examination in February 2015 for the Veteran's right shoulder shows that the Veteran is unable to perform any job that required significant use of his right arm or hand such as lifting, especially over head, carrying things, and pushing things.  Likewise, he has a significant disability of his cervical spine, right knee, and hemorrhoids that, combined, make it difficult for him to function in an occupational setting.  Accordingly, the Board concludes that the Veteran is unemployable as a result of his service connected disabilities other than his service-connected psychiatric disorder and the record supports a finding of TDIU as a result of his service-connected disabilities other than his psychiatric disability.  


ORDER

Entitlement to an increased rating for pseudofolliculitis barbae, currently evaluated as 10 percent disabling prior to December 16, 2009, and as 50 percent disabling from December 16, 2009, is denied. 
 
Entitlement to a compensable evaluation for costochondritis is denied. 

 A total disability evaluation due to individual unemployability resulting from service connected nonpsychiatric disabilities is granted. 



____________________________________________
David L. Wight
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


